Exhibit 10.44

PHARMERICA CORPORATION

PharMerica Corporation 2007 Omnibus Incentive Plan

Form of Non-Qualified Stock Option Agreement

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), granted under the
PharMerica Corporation 2007 Omnibus Incentive Plan (the “Plan”), is effective as
of                     , and is entered into by and between PharMerica
Corporation, a Delaware Corporation (the “Company”), and                     
(the “Optionee”).

Preliminary Statements

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee an option to purchase shares of the Company’s
Stock (the “Stock”), in order to provide the Optionee with a significant equity
interest in the Company so that the Optionee will have a greater incentive to
perform at the highest level and further the interests of the Company and the
shareholders of the Company; and

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Grant of Option. On the terms and conditions of this Agreement and the Plan,
the Company hereby grants to the Optionee the right and option (the “Option”) to
purchase from the Company                      shares of Stock. This Option
shall not constitute an incentive stock option within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”). The date of grant
of this Option is                      (the “Grant Date”).

The Optionee’s right, if any, to continue to be employed by the Company will not
be enlarged or otherwise affected by the receipt of this Option, and the receipt
of this Option will not in any way restrict the right of the Company to
terminate the Optionee’s employment at any time.

2. Price. The purchase price (the “Option Price”) for the shares of Stock
subject to the Option granted by this Agreement is $             per share,
which is equal to the Fair Market Value of the Stock on the Grant Date.

3. Vesting of the Option. The Option granted pursuant to this Agreement shall
vest and become exercisable in accordance with the following provisions:

(a) Vesting of the Option. Provided that the Optionee remains in the continuous
employment of the Company through the vesting period, the Option shall vest and
become exercisable in accordance with the following schedule:



--------------------------------------------------------------------------------

Vesting Date

  

No. of Shares Vested

  

Total Percentage of Option Vested

____________

      25%

____________

      50%

____________

      75%

____________

      100%

There shall be no proportional vesting prior to any Vesting Date; all vesting
shall occur only on the Vesting Date.

(b) Acceleration of Vesting of the Option. The Option shall become fully vested
and exercisable upon the occurrence of any of the following events:

(i) the termination of the Optionee’s employment with the Company by reason of
the Optionee’s death or disability (within the meaning of Section 22(e)(3) of
the Code), or due to the Optionee’s Retirement from the Company. For purposes
hereunder, Retirement shall mean a termination of the Optionee’s employment at
or after age 62 for any reason except by the Company for Cause, provided, that
the Optionee has also been employed by the Company for at least five years.

(ii) within one (1) year following a Change in Control, (A) the Optionee’s
employment is terminated by the Company without Cause (as defined in
Section 3(c)(ii) below) or (B) a termination of employment by the Optionee for
“Good Reason” and provided that the Optionee executes a non-revocable written
release in the form provided by the Company or its successors. For purposes
hereunder, “Good Reason” shall mean either:

(A) a reduction of the Optionee’s salary other than (i) a reduction based on the
Company’s financial performance, or (ii) a reduction made to the salaries
provided to all or most of the other management or executive employees of the
Company with similar responsibilities, positions, compensation or other criteria
as determined by the Committee in good faith;

(B) a significant change in the Optionee’s responsibilities and/or duties which
constitutes, when compared to the Optionee’s responsibilities and/or duties
before the Change of Control, a demotion; or a material loss of title or office;
or

(C) the relocation of the offices at which the Optionee is principally employed
as of the Change of Control to a location more than fifty (50) miles from such
offices, which relocation is not approved by the Optionee.

(iii) Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion, may accelerate all or any portion of the vesting of the Option at
any time.

 

2



--------------------------------------------------------------------------------

(c) Forfeiture of the Option. The Option shall be subject to forfeit in
accordance with the following provisions:

(i) the unvested portion of the Option shall automatically be forfeited upon the
date that the Optionee ceases to perform services for the Company for any reason
other than the Optionee’s termination for Cause.

(ii) if the Optionee is terminated by the Company for Cause, the Option, whether
or not vested, shall automatically and immediately terminate as of the morning
of the date of such removal for Cause. For purposes hereunder, Cause means:

(A) any willful, material violation of any law or regulation applicable to the
business of the Company;

(B) conviction for, or guilty plea to, a felony or a crime involving moral
turpitude, or any willful perpetration of a common law fraud;

(C) commission of any act of personal dishonesty which involves personal profit
in connection with the Company;

(D) intentional wrongful disclosure of confidential information of the Company;

(E) intentional wrongful engagement in any competitive activity,

(F) the willful and continued failure or refusal to perform the material duties
required of the Optionee as an employee, officer, director or consultant of the
Company (other than as a result of disability);

(G) disregard of the policies of the Company so as to cause material loss,
damage or injury to the property, reputation or employees of the Company;

(H) ongoing alcohol/drug addiction and a failure by the Optionee to successfully
complete a recovery program, or

(I) any other misconduct by the Optionee which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company.

4. Exercise of the Option. Except as otherwise provided herein, the Option
granted pursuant to this Agreement shall be exercisable as follows:

(a) Exercise by the Optionee. Only the Optionee receiving the Option (or, in the
event of the Optionee’s legal incapacity or incompetency, the Optionee’s
guardian or legal representative and in the case of the Optionee’s death, the
Optionee’s estate) may exercise the Option.

 

3



--------------------------------------------------------------------------------

(b) Option Term. Any non-forfeited portion of the Option shall be exercisable
until the date it terminates. The Option shall no longer be exercisable and
shall terminate upon the earliest to occur of:

(i) the seven (7) year anniversary of the Grant Date;

(ii) the one (1) year anniversary of the termination date of the Optionee’s
employment with the Company on account of death or disability (within the
meaning of Section 22(e)(3) of the Code) or retirement at or after age 62;

(iii) the date that is ninety (90) days after the termination date of the
Optionee’s employment with the Company for any reason other than death,
disability (within the meaning of Section 22(e)(3) of the Code), retirement from
the Company at or after age 62 or a termination for Cause; or

(iv) the morning of the day that the Optionee is removed from service for Cause
(as defined above).

(c) Method of Exercise of Option. The Optionee (or the Optionee’s
representative) may exercise the Option in whole or in part, at any time to the
extent it is then exercisable, by giving written notice to the Company, which
notice shall include the number of shares of Stock for which it is being
exercised and the form of payment. The Optionee may exercise the Option by
making payment of the aggregate Option Price for the portion of the Option being
exercised, and of any associated withholding tax obligations, in any of the
following manners: (a) in cash (including by wire transfer or by a personal
check backed by sufficient funds); (b) by surrendering and attesting to
ownership of vested and nonforfeitable securities of the class then subject to
the option with an aggregate Fair Market Value on the date of exercise equal to
total amount owed; (c) by electing to receive securities of the class then
subject to the option having a Fair Market Value, as of the date of exercise,
equal to the excess, if any, of (i) the Fair Market Value on the date of
exercise of the securities subject to your exercise over (ii) the sum of the
aggregate Option Price, and the applicable tax withholding amounts, for such
exercise; (d) in any other manner previously approved by the Board or the
Committee; or (e) through any combination of the foregoing. However, if
applicable, no such election to use shares of Stock for the payment of
withholding taxes shall be effective unless made in compliance with any
applicable requirements under Rule 16b-3(e) under the Securities Exchange Act of
1934, or any successor rule, to the extent applicable. Upon receipt of payment
in full of the Option Price and all withholding tax obligations, the Company
shall enter the Optionee (or the Optionee’s representative) as the stockholder
of record of such Shares acquired upon exercise of the Option on the books of
the Company.

5. Rights as Stockholder. Neither the Optionee nor any executor or administrator
of the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Stock transferable
hereunder unless and until such shares have been fully paid and the Optionee (or
of such personal representative or administrator of the Optionee’s estate) has
been entered as the stockholder of record on the books of the Company.

 

4



--------------------------------------------------------------------------------

6. Withholding of Taxes. If the Company is obligated to withhold federal, state
and local income taxes to the extent that the Optionee realizes ordinary income
in connection with the exercise of the Option or in connection with a
disposition of any shares of Stock acquired by exercise of the Option, then the
Optionee agrees that the Company may withhold amounts needed to cover such taxes
from payments otherwise due and owing to the Optionee, and also agrees that upon
demand the Optionee will promptly pay to the Company any additional amounts as
may be necessary to satisfy such withholding tax obligation. Such payment shall
be made in any manner set forth in Section 4(c) above.

7. Effect of Changes in Capitalization or Change in Control.

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Option is granted, then, in the Board’s
discretion, a proportionate and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Option, so that the
proportionate interest of the Optionee immediately following such event shall,
to the extent practicable, be the same as immediately prior to such event. Any
such adjustment in the Option shall not change the total Option Price with
respect to shares subject to the unexercised portion of the Option but shall
include a corresponding proportionate adjustment in the Option Price per share.
In the event of any distribution to the Company’s stockholders of securities of
any other entity or other assets (other than dividends payable in cash or stock
of the Company) without receipt of consideration by the Company, the Board
shall, in such manner as it deems appropriate, adjust (i) the number and kind of
shares subject to the Option and/or (ii) the Grant Price of the Option to
reflect such distribution.

(b) Reorganization in Which the Company Is the Surviving Company. Subject to
7(c) below, if the Company shall be the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, the Option shall pertain to and apply to the securities to which
a holder of the number of shares of Stock subject to the Option would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportionate adjustment of the Option Price per share so
that the aggregate Option Price thereafter shall be the same as the aggregate
Option Price of the shares remaining subject to the Option immediately before
such reorganization, merger, or consolidation.

(c) Change in Control. In the event of a Change in Control, the Board may
(i) make provisions in connection with the Change in Control transaction for the
continuation of the Option; (ii) reach an agreement with the acquiring or
surviving entity that the acquiring or surviving entity will assume the
obligation of the Company under the Option; (iii) reach an agreement with the
acquiring or surviving entity that the acquiring or surviving entity will
convert the Option into an option of at least equal value, determined as of the
date of the Change in Control transaction, to purchase stock of the acquiring or
surviving entity; (iv) terminate the Option effective upon the date of the
applicable transaction and, to the extent that the Option is

 

5



--------------------------------------------------------------------------------

exercisable and vested, either (A) make, within sixty (60) days after the date
of the applicable transaction, a cash payment to the Optionee equal to the
excess of the Fair Market Value, as of the date of the applicable transaction,
of the shares of Stock subject to the vested portion of the Option over the
Option Price of such shares of Stock or (B) give the Optionee the right to
exercise, in whole or in part, the vested portion of the Option for thirty
(30) days immediately before the occurrence of such termination; or
(v) accelerate the expiration of the Option to a date not earlier than the
fifteenth (15th) day after the date of the applicable transaction; provided,
however, that the Board determines that any such modification does not have a
substantial adverse economic impact on the Optionee as determined at the time of
such modification.

8. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Option if the sale or issuance of such shares would
constitute a violation by the individual exercising the Option or by the Company
of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares subject to the Option
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the issuance or purchase of shares, the
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Option.
Specifically in connection with the Securities Act of 1933 (as now in effect or
as hereafter amended), unless a registration statement under such Act is in
effect with respect to the shares of Stock covered by the Option, the Company
shall not be required to sell or issue such shares unless the Company has
received evidence satisfactory to it that the holder of the Option may acquire
such shares pursuant to an exemption from registration under such Act. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act of 1933 (as now in
effect or as hereafter amended). The Company shall not be obligated to take any
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Option shall not be exercisable unless and until the shares
of Stock covered by the Option are registered or are subject to an available
exemption from registration, the exercise of the Option (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

9. Restrictions On Transfer. Other than by will or under the laws of descent and
distribution, the Optionee shall not have the right to make or permit to occur
any transfer, pledge or hypothecation of all or any portion of any unvested
portion of the Option, whether outright or as security, with or without
consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

10. Interpretation of this Agreement. All decisions and interpretations made by
the Committee with regard to any question arising under this Agreement shall be
final, binding and conclusive on the Company and the Optionee and any other
person entitled to receive the benefits of the Option as provided for herein.

 

6



--------------------------------------------------------------------------------

11. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Delaware,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.

12. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Option provided for herein, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

13. Notice. Any notice hereunder by the Optionee to the Company shall be in
writing and shall be deemed duly given if mailed or delivered to the Company at
its principal office, addressed to the attention of the Board, or if so mailed
or delivered to such other address as the Company may hereafter designate by
notice to the Optionee. Any notice hereunder by the Company to the Optionee
shall be in writing and shall be deemed duly given if mailed or delivered to the
Optionee at the address specified below by the Optionee for such purpose, or if
so mailed or delivered to such other address as the Optionee may hereafter
designate by written notice given to the Company.

14. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

15. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION BY:  

 

DATE:  

 

OPTIONEE

 

DATE:  

 

OPTIONEE’S ADDRESS:

 

 

 